UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2201


MICHAEL D. HARWLEY,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Robert Stewart Ballou, Magistrate Judge. (6:16-cv-00032-RSB)


Submitted: February 28, 2018                                      Decided: March 16, 2018


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Harwley, Appellant Pro Se. Heather Benderson, Evelyn Rose Marie Protano,
Theresa Ann Casey, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael D. Harwley appeals the magistrate judge’s order upholding the

Administrative Law Judge’s (ALJ) denial of Harwley’s applications for disability

insurance benefits and supplemental security income and the magistrate judge’s order

denying Harwley’s Fed. R. Civ. P. 59(e) motion. 1 “In social security proceedings, a court

of appeals applies the same standard of review as does the district court. That is, a

reviewing court must uphold the determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.”

Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and

internal quotation marks omitted). “Substantial evidence is that which a reasonable mind

might accept as adequate to support a conclusion. It consists of more than a mere

scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d

204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In reviewing

for substantial evidence, we do not undertake to reweigh conflicting evidence, make

credibility determinations, or substitute our judgment for that of the ALJ.         Where

conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).




       1
        The parties consented to a final disposition by the magistrate judge pursuant to
28 U.S.C. § 636(c) (2012).


                                             2
       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Harwley’s claims for benefits, and the ALJ’s

factual findings are supported by substantial evidence. Accordingly, we grant leave to

proceed in forma pauperis and affirm the orders upholding the denial of benefits and

denying Rule 59(e) relief.        See Harwley v. Comm’r of Soc. Sec. Admin., No.

6:16-cv-00032-RSB (W.D. Va. Sept. 26, 2017; Oct. 5, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process. 2



                                                                               AFFIRMED




       2
           For this reason, we deny Harwley’s motion to participate in oral argument.


                                              3